          Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ASHLY ALEXANDER and CEDRIC                              *
BISHOP, on behalf of themselves individually
and similarly situated persons,                         *

      PLAINTIFFS,                                       *

        v.                                              *            Civil Action No. RDB-20-2369

CARRINGTON MORTGAGE SERVICES, *
LLC,
                              *
     DEFENDANT.
 *     *   *    *  *    *     *                                  *        *         *        *        *       *

                                    MEMORANDUM OPINION

        Plaintiffs Ashly Alexander and Cedric Bishop (collectively “Plaintiffs”) bring this

putative class action on behalf of themselves individually and similarly situated persons against

their mortgage servicer, Defendant Carrington Mortgage Services, LLC (“Defendant” or

“Carrington”). Plaintiffs allege that Defendant improperly charged Plaintiffs a $5 fee to make

their mortgage payments online, in violation of: (1) the Maryland Consumer Debt Collection

Act, Md. Code Ann., Com. Law § 14-202, and the Maryland Consumer Protection Act, Md.

Code Ann., Com. Law § 13-301(Count I); (2) the prohibitions against usury found in Md.

Code Ann., Com. Law § 12-105(d) 1 (Count II); and, in the alternative, (3) the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (Count III).



         1 While Count II in Plaintiff’s Amended Complaint references Section “12-114(a)(1)(ii),” that

subsection does not exist under the Maryland Code. (See Am. Compl. at 32, ECF No. 20.) Instead, it appears
that Plaintiff intended to cite Section 12-114(b)(1), which provides that “[a]ny person who violates the usury
provisions of this subtitle shall forfeit to the borrower” monetary penalties for an alleged violation of Section
12-105(d). Accordingly, the Court will consider Count II as alleging a violation of Md. Code Ann., Com. Law
§ 12-105(d).
            Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 2 of 19



        Presently pending is Defendant’s Motion to Dismiss Amended Complaint. 2 (ECF No.

24.) The parties’ submissions have been reviewed, and no hearing is necessary. See Local Rule

105.6 (D. Md. 2018). For the reasons that follow, Defendant’s Motion to Dismiss Amended

Complaint (ECF No. 24) is GRANTED. Plaintiffs’ claims simply have no basis under either

state or federal law as Plaintiffs voluntarily agreed to pay the $5 fee by submitting their

mortgage payments online instead of by mail. Accordingly, the Amended Complaint shall be

DISMISSED WITH PREJUDICE.

                                                 BACKGROUND

        In ruling on a motion to dismiss, this Court “accept[s] as true all well-pleaded facts in

a complaint and construe[s] them in the light most favorable to the plaintiff.” Wikimedia Found.

v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (citing SD3, LLC v. Black & Decker (U.S.)

Inc., 801 F.3d 412, 422 (4th Cir. 2015)).

        On November 2, 2005, Plaintiff Ashly Alexander (“Alexander”) took out a residential

mortgage loan from America’s Wholesale Lender to secure the purchase of real property in

Baltimore, Maryland. (Am. Compl. ¶¶ 11, 23, ECF No. 20.) To do so, Alexander entered into

a Deed of Trust and executed a Note evidencing the loan. (Id.; see also Alexander Deed of

Trust, ECF No. 24-3; Alexander Note, ECF No. 24-4 3.) Alexander’s Deed of Trust provides,



        2   Also pending is Plaintiff’s Motion to Consolidate (ECF No. 10), which was filed in the Circuit Court
for Baltimore County, Maryland, seeking to consolidate Plaintiff’s state action with another pending state action
brought by Carrington against Plaintiff in the Circuit Court for Baltimore County, Maryland. This case was
removed to this Court prior to the state court determining whether to consolidate the state actions.
Accordingly, because this Court only has jurisdiction over this case and not the other pending state action,
Plaintiff’s Motion to Consolidate (ECF No. 10) is DENIED AS MOOT.
          3 The Court may consider Plaintiffs’ respective Deeds of Trust and Notes provided by Defendants

(ECF Nos. 24-3, 24-4, 24-5, 24-6) as they are incorporated by Plaintiffs into their Complaint by reference. See
Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67 (4th Cir. 2016).


                                                       2
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 3 of 19



“[i]n regard to any other fees, the absence of express authority in this Security Instrument to

charge a specific fee to Borrower shall not be construed as a prohibition on the charging of

such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument

or by Applicable Law.” (ECF No. 24-3 ¶ 14.) Alexander’s Note requires Alexander to “make

all payments under this Note in the form of cash, check or money order” and to make such

payments at “P.O. Box 660694, Dallas, TX 75266-0694 or at a different place if required by

the Note Holder.” (ECF No. 24-4 ¶¶ 1, 3(A).)

       On or about February 24, 2012, Alexander’s loan was assigned to The Bank of New

York Mellon, f/k/a The Bank of New York as Trustee for the Certificateholders of the

CWABS Inc., Asset-Backed Certificates, Series 2005-13 (“CWABS”). (Am. Compl. ¶ 24.) On

or about August 16, 2017, CWABS retained Defendant Carrington Mortgage Services, LLC

to service Alexander’s loan and act as its collector. (Id. ¶ 25.) Alexander alleges that, at the

time CWABS retained Carrington, her loan was believed to be in default. (Id.)

       On May 22, 2010, Plaintiff Cedric Bishop (“Bishop”) took out a residential mortgage

loan from the Federal Housing Administration to refinance his real property in Gaithersburg,

Maryland. (Am. Compl. ¶¶ 12, 39.) To do so, Bishop entered into a Deed of Trust and

executed a Note refinancing his loan. (Id.; see also Bishop Deed of Trust, ECF No. 24-5; Bishop

Note, ECF No. 24-6.) Bishop’s Note provides that “[p]ayment shall be made at 16808

Armstrong Avenue, Suite 215, Irvine, California 92606 or at such other place as Lender may

designate in writing by notice to Borrower.” (ECF No. 24-6 ¶ 4(B).) On or about September

8, 2018, Carrington was retained to service and collect upon Bishop’s loan. (Am. Compl. ¶




                                               3
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 4 of 19



40.) Bishop alleges that, at the time Carrington was retained, his loan was believed to be in

default. (Id.)

        When Alexander and Bishop made their monthly mortgage payments, they had options

with respect to their payment method. Specifically, Plaintiffs could make their mortgage

payments online to Carrington for which Carrington would charge Plaintiffs a processing fee

of $5.00. (Am. Compl. ¶¶ 28, 43.) Alexander alleges that she made online mortgage payments

to Carrington, each time incurring a $5.00 online payment fee, on October 2, 2018, November

5, 2018, December 3, 2018, January 3, 2019, February 4, 2019, March 4, 2019, April 8, 2019,

June 3, 2019, July 1, 2019, August 30, 2019, and September 16, 2019. (Id. ¶ 28.) Bishop also

alleges that he made online mortgage payments to Carrington, each time incurring a $5.00

online payment fee, on March 15, 2019, April 12, 2019, May 15, 2019, June 15, 2019, July 15,

2019, August 16, 2019, October 11, 2019, November 16, 2019, and December 16, 2019. (Id.

¶ 43.) Plaintiffs allege that this practice of collecting a $5.00 “convenience fee” was in violation

of the Maryland Consumer Debt Collection Act, Md. Code Ann., Com. Law § 14-202, and the

Maryland Consumer Protection Act, Md. Code Ann., Com. Law § 13-301(Count I); the

prohibitions against usury found in Md. Code Ann., Com. Law § 12-105(d) (Count II); and, in

the alternative, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (Count III).

        Plaintiff Alexander originally brought suit in the Circuit Court for Baltimore County,

Maryland on July 10, 2020. (State Compl., ECF No. 1-3.) On August 17, 2020, Defendant

Carrington removed the action to this Court pursuant to 28 U.S.C. §§ 1441 and 1453 and this

Court’s original jurisdiction over claims asserted under the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. § 1332(d). (Notice of Removal, ECF No. 1.) On September 8, 2020,



                                                 4
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 5 of 19



Plaintiffs filed an Amended Complaint, adding Bishop as a Plaintiff and alleging an additional

Count under the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (Am.

Compl., ECF No. 20.) On October 6, 2020, Defendant filed the presently pending Motion to

Dismiss Amended Complaint. (ECF No. 24.)

                                      STANDARD OF REVIEW

       Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Rule 12(b)(6) of the Federal Rules of Civil Procedure authorizes the

dismissal of a complaint if it fails to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). The purpose of Rule 12(b)(6) is “to test the sufficiency of a complaint and

not to resolve contests surrounding the facts, the merits of a claim, or the applicability of

defenses.” Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). While a complaint

need not include “detailed factual allegations,” it must set forth “enough factual matter [taken

as true] to suggest” a cognizable cause of action, “even if . . . [the] actual proof of those facts

is improbable and . . . recovery is very remote and unlikely.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555–56 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff cannot rely on

bald accusations or mere speculation. Twombly, 550 U.S. at 555.

       In reviewing a Rule 12(b)(6) motion, a court “‘must accept as true all of the factual

allegations contained in the complaint” and must “‘draw all reasonable inferences [from those

facts] in favor of the plaintiff.’” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435,

440 (4th Cir. 2011) (citations omitted); Hall v. DirectTV, LLC, 846 F.3d 757, 765 (4th Cir.

2017). A court, however, is not required to accept legal conclusions drawn from those



                                                  5
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 6 of 19



facts. Iqbal, 556 U.S. at 678. “A court decides whether [the pleading] standard is met by

separating the legal conclusions from the factual allegations, assuming the truth of only the

factual allegations, and then determining whether those allegations allow the court to

reasonably infer” that the plaintiff is entitled to the legal remedy sought. A Society Without A

Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011), cert. denied, 566 U.S. 937 (2012).

        While ruling on a motion to dismiss, a court’s evaluation is generally limited to

allegations contained in the complaint. Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67

(4th Cir. 2016). However, courts may also consider documents explicitly incorporated into

the complaint by reference. Id. at 166 (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

308, 322 (2007)). In addition, a court may “consider a document submitted by the movant

that was not attached to or expressly incorporated in a complaint, so long as the document

was integral to the complaint and there is no dispute about the document’s authenticity.” Id.

(citing Sec'y of State for Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007)). A

document is “integral” when “its ‘very existence, and not the mere information it contains,

gives rise to the legal rights asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point,

LLC, 794 F.Supp.2d 602, 611 (D. Md. 2011) (citation omitted) (emphasis omitted).

Considering such documents does not convert a motion to dismiss to one for summary

judgment. Goldfarb v. Mayor & City Council of Baltimore, 791 F.3d 500, 508 (4th Cir. 2015).

                                           ANALYSIS

   I.      Plaintiffs fail to state a claim for violation of the Maryland Consumer Debt
           Collection Act, Md. Code Ann., Com. Law § 14-202 (Count I)

        Plaintiffs allege that Defendant violated two sections of the Maryland Consumer Debt

Collection Act (“MCDCA”), specifically Md. Code Ann., Com. Law §§ 14-202(8) and 14-


                                                 6
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 7 of 19



202(11). Section 14-202(8) prohibits “collectors” from claiming, attempting, or threatening to

enforce a right with knowledge that the right does not exist. See Md. Code Ann., Com. Law §

14-202(8). Section 14-202(11) also makes it illegal to violate §§ 804-812 of the federal Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq. See Md. Code Ann., Com.

Law at § 14-202(11). Plaintiffs fail to state a claim under either of these sections.

       First, Plaintiffs have failed to allege that Carrington was engaging in debt collection.

To assert a claim under § 14-202, “plaintiffs must first show that defendants were engaging in

an ‘attempt to collect a debt.’” Seghetti v. Flagstar Bank, FSB, No. ELH-16-519, 2016 WL

3753143, at *2 (D. Md. July 13, 2016) (citing Covert v. LVNV Funding, LLC, No. DKC-13-

0698, 2013 WL 6490318, at *8 (D. Md. Dec. 9, 2013), aff’d on other grounds, 779 F.3d 242 (4th

Cir. 2015)). In this case, Defendant Carrington is a mortgage loan servicer. (Am. Compl. ¶

13.) The MCDCA may apply to loan servicers in some contexts. See Ervin v. JP Morgan Chase

Bank, N.A., No. GLR-13-2080, 2014 WL 4052895, at *3 (D. Md. Aug. 13, 2014); Flournoy v.

Rushmore Loan Mgmt. Servs., LLC, No. PX-19-00407, 2020 WL 1285504, at *8 (D. Md. Mar.

17, 2020). For example, “[t]he right to collect a debt typically vests when a debtor defaults on

the debt,” Crowley v. JPMorgan Chase Bank, Nat’l Ass’n, No. RDB-15-0607, 2015 WL 6872896,

at *8 (D. Md. Nov. 9, 2015), therefore, a loan servicer may have to engage in debt collection

to enforce payment obligations of defaulting borrowers.

       However, a loan servicer does not exclusively engage in debt collection, and only when

it does engage in such activity is it subject to § 14-202. See Seghetti, 2016 WL 3753143, at *2

(holding that loan servicer’s actions in securing abandoned property were not “debt

collection,” and therefore, the MCDCA claim failed). To determine whether a loan servicer



                                                7
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 8 of 19



is engaged exclusively in debt collection, courts in this district look to whether the debt

assigned to the servicer was assigned “solely for the purpose of collection” of such debt. See

Ademiluyi v. PennyMac Mortg. Inv. Tr. Holdings, LLC, 929 F. Supp. 2d 502, 525 (D. Md. 2013);

Henson v. Santander Consumer USA, Inc., No. RDB-12-3519, 2014 WL 1806915, at *5 (D. Md.

May 6, 2014). In this case, Plaintiffs allege that Carrington qualifies as a debt collector because

it “acquired its interest in the loans of the Named Plaintiffs … when it alleges (directly and

indirectly) and believed the loans were in default.” (Am. Compl. ¶ 98.) There are no

allegations that Carrington treated Plaintiffs’ loans as if they were in default, such as sending

notices of default, making collection calls, reporting to credit reporting agencies, or foreclosing

on Plaintiffs’ properties.   Plaintiffs’ threadbare allegations do not suffice to allege that

Carrington was assigned the debts “solely for the purpose of collection.” See Henson, 2014 WL

at *5 (“The Plaintiffs’ cursory assertions that [Defendant] is a ‘debt collector’ because it

purchased debts in default do not create a plausible cause of action.”). Instead, Plaintiffs’

allegations reflect that Carrington simply acted as a servicer by collecting their monthly loan

payments. (Am. Compl. ¶¶ 13, 25, 40.) As pled, this activity is not debt collection.

       While the MCDCA does not define “loan servicing,” the Real Estate Settlement

Procedures Act (“RESPA”) defines “servicing” as:

       receiving any scheduled periodic payments from a borrower pursuant to the
       terms of any loan, including amounts for escrow accounts described in section
       2609 of this title, and making the payments of principal and interest and such
       other payments with respect to the amounts received from the borrower as may
       be required pursuant to the terms of the loan.

12 U.S.C. § 2605(i)(3). Courts have recognized that “servicing” of this nature is distinct from

“debt collection.” In Arostegui v. Bank of America, No. PJH-13-6009, 2014 WL 1230762, at *6



                                                8
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 9 of 19



(N.D. Cal. Mar. 21, 2014), the court found that the FDCPA did not apply to the defendant

because the defendant, “as a loan servicer, [was] not a ‘debt collector’ and the servicing of the

plaintiff’s loan [was] not ‘debt collection.’” Similarly, in Allen v. Bank of America, N.A., 933 F.

Supp. 2d 716, 729 (D. Md. 2013), Judge Blake of this Court held that “mortgage servicers” are

not “debt collectors” under the FDCPA because they are not “persons who ‘attempt to collect

debts owed or due,’” and instead should be characterized as “creditors” who “step into the

shoes” of the original mortgagee when they begin servicing a mortgage. The MCDCA also

does not by its terms purport to regulate loan servicing. The MCDCA “protects consumers

against certain threatening and underhanded methods used by debt collectors in attempting to

recover on delinquent debts.” Spencer v. Henderson-Webb, Inc., 81 F. Supp. 2d 582, 598 (D. Md.

1999). Plaintiffs do not allege that Carrington was “attempting to recover on delinquent

debts.” As a result, Carrington’s servicing of Plaintiffs’ loans is simply not conduct regulated

by MCDCA § 14- 202.

       Even if Plaintiffs adequately alleged that Carrington was engaged in debt collection,

their claims under §§ 14-202(8) and 14-202(11) still fail to state plausible claims for relief.

Section 14-202(8) of the MCDCA provides that “[i]n collecting or attempting to collect an

alleged debt[,] a collector may not: . . . (8) Claim, attempt, or threaten to enforce a right with

knowledge that the right does not exist.” Md. Code Ann., Com. Law § 14-202(8). To establish

a prima facie case under § 14-202(8), a plaintiff must show that the defendant did not possess

the right to collect a debt and attempted to collect on the debt despite knowing it lacked the

right to do so. See Allen v. Silverman Theologou, LLP, No. JFM-14-3257, 2015 WL 2129698, at




                                                9
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 10 of 19



*7 (D. Md. May 6, 2015) (citing Pugh v. Corelogic Credco, LLC, No. DKC-13-1602, 2013 WL

5655705, at *4 (D. Md. Oct. 16, 2013)).

       Plaintiffs allege that Carrington, as a “collector,” violated § 14-202(8) because it

allegedly knew “as a matter of Federal and State law and the loan documents governing

Alexander’s and Bishop’s loan that it was not expressly permitted to impose or collect a

convenience fee to accept payments related to the Named Plaintiffs’ and MCDCA members’

mortgage loans, but it recklessly continued to do so.” (Am. Compl. ¶¶ 72-78.) Plaintiffs

suggest that the $5 “convenience fees” were the “debt” Carrington had no right to collect.

While this Court has held that “unauthorized types of charges” are actionable under § 14-

202(8), it has done so only in the context of fees as part of a debt being collected. See Flournoy,

2020 WL 1285504, at *8 (defendant allegedly inflated the debt amount due after default

through the inclusion of unauthorized charges); Brooks v. Cama Self Directed IRA, LLC, No.

JKB-18-229, 2019 WL 418412, at *11 (D. Md. Jan. 31, 2019) (plaintiff contested “the validity

of certain portions of the debt” such as “interest and late fees” charged after foreclosure); see

also Allstate Lien & Recovery Corp. v. Stansbury, 101 A.3d 520, 522 (Md. Ct. Spec. App. 2014)

(addressing a “processing fee” of $1,000 as part of an amount of the lien that plaintiff was

required to pay to redeem his vehicle).

       Plaintiffs claim fails because they fail to allege that Defendant was not authorized or

did not have the “right” to collect the $5 convenience fees. Plaintiffs’ argument that their

Deeds of Trust did not expressly grant Defendant the right to collect such a fee does not mean

such a fee is prohibited. Alexander’s Deed of Trust provides, “[i]n regard to any other fees,

the absence of express authority in this Security Instrument to charge a specific fee to



                                                10
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 11 of 19



Borrower shall not be construed as a prohibition on the charging of such fee. Lender may not

charge fees that are expressly prohibited by this Security Instrument or by Applicable Law.”

(ECF No. 24-3 ¶ 14.) Nor does Bishop’s Deed of Trust provide any prohibition on such fee.

(ECF No. 24-5.) Instead, Plaintiffs’ Deeds of Trust required them to pay their mortgages

according to the terms of their Notes. (ECF Nos. 24-3, 24-4.) Alexander’s Note required her

to make monthly payments “in the form of cash, check or money order” and to make such

payments at “P.O. Box 660694, Dallas, TX 75266-0694 or at a different place if required by

the Note Holder.” (ECF No. 24-4 ¶¶ 1, 3(A).) Bishop’s Note provided, “[p]ayment shall be

made at 16808 Armstrong Avenue, Suite 215, Irvine, California 92606 or at such other place

as Lender may designate in writing by notice to Borrower.” (ECF No. 24-6 ¶ 4(B).)

       The fact that neither of Plaintiffs’ Notes contemplated online payments of their

mortgages does not prohibit the charging of a $5 convenience fee as Plaintiffs themselves

chose to make their payments online. The $5 convenience fee was the subject of and governed

by clickwrap agreements to which Plaintiffs agreed well after their mortgage loans were

originated.   Courts applying Maryland law have upheld clickwrap agreements—that is,

“agreements that require a customer to affirmatively click a box on the website acknowledging

receipt of an assent to the contract terms before he or she is allowed to proceed using the

website.” CoStar Realty Info., Inc. v. Field, 612 F. Supp. 2d 660, 669 (D. Md. 2009); see also Fusha

v. Delta Airlines, Inc., RDB-10-2571, 2011 WL 3849657, at *2-4 (D. Md. 2011). Such agreements

must “give the user reasonable notice that a click will manifest an assent to an agreement.”

Meyer v. Uber Techs., Inc., 868 F.3d 66, 75 (2d Cir. 2017) (quoting Sgouros v. TransUnion Corp., 817

F.3d 1029, 1033-34 (7th Cir. 2016)). Federal district courts have generally upheld clickwrap



                                                11
            Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 12 of 19



so long as it “reasonably communicate[s]” the existence of the contract terms. Meyer, 868 F.3d

at 76 (collecting cases).

        Applying these principles, the record reflects that Plaintiffs formed such clickwrap

agreements with Carrington when making their payments online. Carrington has provided a

copy of its web page which presents a large button inviting users to “Make a Payment.” 4 (ECF

No. 24-8.) Above that button, the webpage indicates that “There is a $5 convenience fee

when making one-time payment online.” (Id.) Customers were also required to select an “I

Agree” button and agree to the terms and conditions in order to move forward with the online

payment process. (Id.) Accordingly, this layout reasonably communicated the terms of the

online agreements and clearly indicated that, by making a payment online, a user agreed to pay

a $5 convenience fee. Plaintiffs have not presented any argument to the contrary, nor could

they, as the record reflects that they agreed to make such convenience fees in order to make

their payments online. Plaintiffs were free to decline this option and to make their payments

by mail, but they chose to proceed online and to incur the $5 fee. There is nothing unlawful

about these clickwrap agreements nor are they prohibited by Plaintiffs’ Deeds of Trusts.

Moreover, even if the disputed $5 convenience fees were not initially authorized, as the

Plaintiffs contend, the MCDCA does not make the charging of unauthorized fees, separate

from collection of a debt, actionable on its own.

        Plaintiffs also fail to state a claim under MCDCA § 14-202(11), as they have not

adequately alleged a violation of the federal Fair Debt Collection Practices Act (“FDCPA”).



        4
         The Court may consider the web page provided by Defendants as it is incorporated by Plaintiffs into
their Amended Complaint by reference. See Goines v. Calley Cmty. Servs. Bd., 822 F.3d 159, 166-67 (4th Cir. 2016).


                                                       12
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 13 of 19



Section 14-202(11) provides that “[i]n collecting or attempting to collect an alleged debt[,] a

collector may not: . . . (11) Engage in any conduct that violates §§ 804 through 812 of the

federal [FDCPA].” Md. Code Ann., Com. Law § 14-202(11). Section 808 of the FDCPA

provides:

       A debt collector may not use unfair or unconscionable means to collect or
       attempt to collect any debt. Without limiting the general application of the
       foregoing, the following conduct is a violation of this section:

       (1) The collection of any amount (including any interest, fee, charge, or expense
       incidental to the principal obligation) unless such amount is expressly
       authorized by the agreement creating the debt or permitted by law.

15 U.S.C. § 1692f(1). Even if Plaintiffs adequately alleged that Carrington was engaged in debt

collection within the meaning of the MCDCA—allowing this Court to reach the question of

whether Carrington has violated § 14-202(11)—Carrington’s conduct in this case falls squarely

within the loan servicing exemption of the FDCPA. Without alleging a violation of the

FDCPA, the Plaintiff cannot allege a violation of § 14-202(11) of the MCDCA.

       The FDCPA defines “debt collector” as “a business the principal purpose of which is

the collection of any debts,” or one that “regularly collects or attempts to collect . . . debts . .

. .” 15 U.S.C. § 1692a(6). Section 803 provides exceptions to the term “debt collector,”

including “any person collecting or attempting to collect any debt owed or due or asserted to

be owed or due to another to the extent such activity . . . (iii) concerns a debt which was not

in default at the time it was obtained by such person.” 15 U.S.C. § 1692a(6)(F). This

exemption does not represent an absolute rule that the FDCPA cannot be applied to loan

servicers. If a loan servicer were to acquire a loan after it has already gone into default, then

such exception does not apply. Howes v. Wells Fargo Bank, N.A., No. ELH-14-2814, 2015 WL



                                                13
       Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 14 of 19



583694, at *48 (D. Md. Sept. 30, 2015) (citing Zervos v. Ocwen Loan Servicing, LLC, No. JKB 11-

03757, 2012 WL 1107689, at *3 (D. Md. Mar. 29, 2012)). This exemption instead applies

where a loan servicer seeks to collect a debt that was not in default when it was acquired for

servicing. Again, as explained above, Plaintiffs have not adequately alleged that the Defendant

was engaged in debt collection, but even if they had, Carrington would meet the requirements

for exemption under § 803 of the FDCPA since Carrington began servicing the Plaintiff’s loan

before any default.

       Finally, even if Carrington did not qualify for the exemption under § 803 of the

FDCPA, Plaintiffs’ claim would still fail because the $5 convenience fees were not incidental

to their mortgage debt as required by the FDCPA. See 15 U.S.C. § 1692f(1). It is undisputed

that the $5 convenience fee would only be imposed if Plaintiffs elected to make their payments

online. Plaintiffs affirmatively chose to use this alternative method of payment, which is not

prohibited by state or federal law. See Am. Metal Forming Corp. v. Pittman, 52 F. 3d 504, 509

(4th Cir. 1995); Flores v. Collection of Consultants, No. SA CV 14-0771-DOC (RNBx), 2015 WL

4254032, at *10 (C.D. Cal. Mar. 20, 2015); Lish v. Amerihome Mortg. Co., LLC, 2:20-cv-07147-

JFW-JPRx, 2020 WL 6688597, at *3 (C.D. Cal. Nov. 10, 2020) (“when Plaintiff voluntarily

chose to make a payment by telephone rather than by other, cost-free methods, she entered

into a separate agreement with Defendants” and any associated fees were not “incidental to

the principal obligation” under the FDCPA); see also Austin v. Lakeview, Civil Action No. RDB-

20-1296, 2020 WL 7256564 (D. Md. Dec. 10, 2020).




                                              14
          Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 15 of 19



   II.       Plaintiffs fail to state a claim for violation of the Maryland Consumer
             Protection Act, Md. Code Ann., Com. Law § 13-301 (Count I)

          Plaintiffs assert two claims under the Maryland Consumer Protection Act (“MCPA”),

specifically under the Md. Code Ann., Com. Law § 13-301(14)(iii) and a standalone claim under

§ 13-301. Section 13-301(14)(iii) provides that a violation of the MCDCA is a per se violation

of the MCPA. For the reasons explained above, Plaintiffs have failed to state a claim under

the MCDCA, thereby foreclosing their derivative claim under the MCPA. To plead a

standalone claim under the MCPA, a consumer must allege: “(1) an unfair or deceptive practice

or misrepresentation that is (2) relied upon, and (3) causes them actual injury.” Stewart v.

Bierman, 859 F. Supp. 2d 754, 768 (D. Md. 2012) (citing Lloyd v. General Motors Corp., 397 Md.

108, 143 916 A.2d 257 (2007)). Because an MCPA claim sounds in fraud, it must be plead

with particularity. Marchese v. JPMorgan Chase Bank, N.A., 917 F. Supp. 2d 452, 465 (D. Md.

2013); Robinson v. Nationstar Mortgage LLC, No. TDC-14-3667, 2015 WL 4994491, at *4 (D.

Md. Aug. 19, 2015) (citing Spaulding v. Wells Fargo Bank, N.A., 714 F.3d 769, 781 (4th Cir.

2013)).

          Plaintiffs have failed to allege any unfair practice or misrepresentation that they relied

upon. Their sole allegation is that Carrington charged them $5 convenience fees which were

fully disclosed by Carrington and agreed upon by Plaintiffs. Such fees do not constitute “any

sort of representation.” Bourgeois v. Live Nation Entertainment, Inc., 3 F. Supp. 3d 423, 458 (D.

Md. 2014) (“even if calling the $12 fee a ‘service charge’ constituted a representation, it would

not constitute a mis representation. Characterizing the fee as a ‘service charge’ is not

objectively false: It is the fee that customers are charged for the service that [defendant]

provides.”) Accordingly, the $5 convenience fees cannot be a misrepresentation, as they are


                                                  15
          Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 16 of 19



simply the fees that Plaintiffs are charged for using the online payment option provided by

Carrington.

       Nor could Plaintiffs allege that they “relied” upon any misrepresentation. “A consumer

relies on a misrepresentation when the misrepresentation substantially induces the consumer’s

choice.” Bank of America, N.A. v. Jill P. Mitchell Living Trust, 822 F. Supp. 2d 505, 532 (D. Md.

2011). Here, Plaintiffs have not alleged that they would have done anything differently nor

how Defendant induced them to make the decision to pay their mortgages online.

Consequently, Plaintiffs have failed to state claims under both the MCDCA and the MCPA

and Count I must be dismissed with prejudice.

   III.     Plaintiffs fail to state a claim for violation of the prohibitions against usury
            found in Md. Code Ann., Com. Law § 12-105(d) (Count II)

       Plaintiffs allege that Defendant violated Md. Code Ann., Com. Law Section 12-105 and

its prohibitions against usury. Section 12-105(d) provides that lenders may not “require or

authorize the imposition of a penalty, fee, premium, or other charge in the event the mortgage

is prepaid in whole or in part.” The Maryland General Assembly explained in 2008 that the

purpose of Section 12-105(d) was to “prohibit[] a lender from requiring or authorizing the

imposition of a prepayment penalty.” See S.B. 270, 2008 Leg. 2008 Sess. (Md. 2008). Plaintiffs

do not allege that they prepaid their loans resulting in a prepayment penalty, but instead allege

that they incurred a $5 convenience fee for paying their monthly mortgage amount online.

This fee is simply not a prepayment penalty.

       Finally, Section 12-105 limits the fees that a “lender” may charge. Under Maryland law,

a “lender” means “a licensee or a person who makes a loan subject to this subtitle.” Md. Code

Ann., Com. Law § 12-101(f). A “lender” does not include a subsequent assignee of the loan


                                               16
         Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 17 of 19



or the loan servicer. See Flournoy v. Rushmore Loan Mgmt. Servs., LLC, No. 8:19-cv-00407-PX,

2020 WL 1285504, at *6 (D. Md. Mar. 17, 2020). While Plaintiffs argue that the recent

Maryland Court of Special Appeals’ decision in Kemp v. Nationstar Mortgage Association supports

finding that Carrington was a lender, that decision specifically applied to Section 12-121 of

Maryland’s Commercial Law Code, finding that “§ 12-121 is not limited to the originators of

loans.” No. 2652, Sept. Term, 2018, ---A.3d ---, 2020 WL 5824227 (Md. Ct. Spec. App. Oct

1, 2020). This holding does not extend to Section 12-105(d), which still requires that the lender

be the originator of the loan. Accordingly, because there is no question that Carrington was

not the originator of the loan, Plaintiff’s claim under Section 12-105(d) must fail and Count II

will be dismissed with prejudice.

   IV.      Plaintiffs fail to state a claim for violation of the federal Fair Debt Collection
            Practices Act, 15 U.S.C. § 1692, et seq. (Count III)

         Plaintiffs allege that Defendant violated the federal Fair Debt Collection Practices Act

(“FDCPA”) by breaching “statutory duties pursuant to 15 U.S.C. § 1638(f) and 12 C.F.R. §

1026.41.” Specifically, they allege that Carrington violated the FDCPA by including Plaintiffs’

“unrelated” online payment fees on their periodic mortgage statements because such inclusion

renders the statements misleading. Plaintiffs’ claim must fail. First, as discussed above,

Defendant is not a debt collector under the FDCPA. Second, even if Carrington were a debt

collector, its provision of mortgage statements that include the fees in question is not

prohibited by the FDCPA. Rather, federal regulations require mortgage services to include on

their statements “[t]he total sum of any fees or charges imposed since the last statement,”

“[t]he total of all payments received since the last statement,” and “all the transaction activity

that occurred since the last statement.” See 12 C.F.R. §§ 1026.41(d)(2)(ii), (d)(3)(i), (d)(4).


                                                17
        Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 18 of 19



Further, as discussed above, even if Carrington were using the mortgage statements to collect

fees, which they were not, their effort to collect an authorized fee would not violate the

FDCPA.

       Finally, Plaintiffs’ allegation that Defendant failed to comply with Maryland’s licensing

regime by utilizing an unlicensed vendor, ACI Worldwide (“ACI”), for the electronic

transmission of payments also fails.     The Maryland Mortgage License Law (“MMLL”)

prohibits persons from acting as a “mortgage lender” without a license and defines “mortgage

lender” to include a “mortgage servicer.” Md. Code Ann., Fin. Inst. §§ 11-504, 11-501(j).

Mortgage servicing is the “administration of a mortgage loan, including the collection of

payments, release of liens, and payment of property insurance and taxes.” Robinson v. Fay

Servicing, LLC, No. RDB-18-2710, 2019 WL 4735431, at *6 (D. Md. Sept. 27, 2019) (quoting

Black’s Law Dictionary (10th ed. 2014)). Here, ACI does not require a MMLL license because

it does not engage in mortgage lending or mortgage servicing. Instead, it merely facilitates the

electronic transmission of money between borrowers’ banks and Carrington, which does not

subject it to the MMLL licensing requirements. Accordingly, Plaintiffs have failed to state a

claim under the FDCPA and Count III will be dismissed with prejudice.

                                      CONCLUSION

       For the reasons stated above, Defendant’s Motion to Dismiss Amended Complaint

(ECF No. 24) is GRANTED.            Plaintiff’s Amended Complaint is DISMISSED WITH

PREJUDICE.




                                              18
      Case 1:20-cv-02369-RDB Document 32 Filed 12/11/20 Page 19 of 19



      A separate Order follows.

Dated: December 11, 2020



                                         ______/s/_______________

                                         Richard D. Bennett
                                         United States District Judge




                                    19
